The Court.
The petition of the above-named defendant shows that said cause was decided by the superior court in favor of the plaintiff; that in support of his motion for a new trial the defendant filed a proposed statement of the case, to which the plaintiff proposed amendments, which the superior court allowed; that such amendments were not properly allowed, because they set forth evidence that was never introduced at the trial. Wherefore petitioner prays this court to settle said statement correctly.
The proceeding is based upon section 652 of the Code of Civil Procedure, and assumes that this court is empowered by said section to revise the proceedings of the superior court in settling statements of cases, and in so doing to examine witnesses and decide as to what matters of evidence included in a statement as settled were in point of fact erroneously included therein.
This precise question was decided adversely to the claim of petitioner in the case of Hyde v. Boyle, 86 Cal. 352, and on the authority of that case the petition is denied.